Mr President, yesterday a motion was put forward to bring Commissioner McCreevy before Parliament. The groups were asked to speak on the motion. The IND/DEM Group was simply skipped. I have observed this before. In this case though, I was designated to speak on this very important issue for the Group and I seek to make that statement now.
The IND/DEM Group agrees with Mr Schulz that Commissioner McCreevy should be called before this House to account for his statements on the European social model. Mr McCreevy has of course always opposed that model. He was Minister for Finance as Ireland ascended to wealth, and how did he choose to spend it? On our chaotic health system? On our crumbling school buildings? On a very excluding special needs education system? On our housing crisis? Did he get patients off a two-year waiting list for minor operations? Not our Charlie! He made sure that his friends in the horse racing business did not have to pay tax on six-figure-a-go stud fees.
I have had seven years to observe Charlie’s distaste for wasting taxpayers’ money on social services. The other 719 Members may not yet know how Charlie operates and they deserve a chance to see what they are in for.
The next item is the debate on the report (A6-0272/2005) by Mr Beaupuy, on behalf of the Committee on Regional Development, on the urban dimension in the context of enlargement [2004/2258(INI)].
. – Mr President, ladies and gentlemen, Commissioner, I should first like to thank those in the Commission, Parliament and indeed the Council, with which I had some contact, who helped me draw up this own-initiative report. I hope that it will be adopted in due course.
What has got into Parliament to make it address urban issues, which are certainly not enshrined in our treaties and which do not usually fall within our competence? I feel that, in order to gain a proper understanding of the situation as it stands, it is worth taking a quick look back. Over the past half-century, our institutions have focused a great deal on tackling crucial headline issues such as, initially, coal and steel, the common agricultural policy, the Single Act – one of the cornerstones of our European organisation, enabling people, capital, goods and services to move freely throughout our countries – and then, more recently, the single currency. While these landmark events were taking place, our European organisation adopted thousands of measures relating to the citizens’ daily lives. Yet, despite all of this, we have not seen any coherent development regarding the urban and suburban areas where 3 700 000 people, 80% of the population, live. I wish to stress the terms urban and suburban.
That being said, several important decisions have been taken over the past 15 to 20 years. The first of these decisions – and, no doubt, a significant one too – was taken in 1988, when Article 10 of the European Regional Development Fund specified the need for urban pilot projects. Two years later, in 1990, two documents were published: a Green Paper on the urban environment and a report on urban areas in crisis. In 1993, Jacques Delors organised a European symposium on cities. As regards the URBAN programme, which is the subject under discussion, the first programme appeared in 1994, followed by a second in 2000. Lastly, the URBACT data exchange programme came into being in 2004. In other words, the last 15 years has seen a steady trickle of programmes and measures on urban issues being adopted. I should also point out that, at the same time, in recent years, there have been many conferences, colloquiums and other fora on the subject.
In recent months, though, things have moved ahead altogether more quickly. On 30 November 2004 the Dutch Presidency held an informal Council in Rotterdam, which placed the accent on the urban dimension and adopted an outstanding text on the subject. I should also point out, in conjunction with my fellow members of the URBAN intergroup, that the URBAN-housing intergroup was set up in 2005. A large number of articles on urban policy have appeared in all the documents relating to the regional funds prepared by the Commission before 2004. In December, the British Presidency is set to host a meeting on sustainable communities in Bristol. We can see, therefore, that urban issues have come a long way.
What is the question before us today? What we see in our urban and suburban areas is a certain amount of waste. One Member of this House, who is here today, pointed out to us the other day, for example, that, in Leipzig, 30% of refurbished housing remains unoccupied. Is that not a huge waste? Have we not seen – thanks mainly to our regional funds, but also to national funds and local budgets – the occasional school built here and there without accommodation being refurbished, or vice versa, accommodation refurbished without infrastructure such as public transport being renovated? The time has come to put an end to such waste. The time has come for us to adopt a much more coherent policy.
My report, which has been the subject of lengthy debate, is not intended to set fresh objectives. We already have objectives. The purpose of this report is to equip us with the resources to achieve the Lisbon and Gothenburg objectives in our towns and cities. What are those resources? I presume you have all read this own-initiative report. I should like to highlight some crucial points, such as the fact that our three institutions – Parliament, the Council and the Commission, which prepares and implements legislation – need an internal shake-up so as to enhance the effectiveness of their decisions on urban issues. We are witnessing a power struggle between the Member States, the regions, the cities and indeed the EU, and these authorities must now work together much more coherently in order greatly to improve their own effectiveness once and for all. We need to develop urban policy that is integrated in both spatial and thematic terms. I have spoken about this from the perspective of the negative picture I painted earlier. We cannot implement a measure unless it works in tandem with other measures.
I shall conclude by emphasising good practice. I often say that the awareness and application of tried and tested good practice is often far more productive than a small allocation of funds. Urban policy does not fall under Parliament’s powers. Let us not be under any illusion; Parliament is not about to release further vast sums of money in the framework of the financial perspective to fund new urban perspectives. Everything hinges on whether we can improve our organisation and our effectiveness. This is the proposal that I put to you in the various provisions contained in my report.
. Mr President, I wish to thank Mr Beaupuy for drawing up an excellent report. It suggests a number of very concrete steps which can be taken to reinforce work on urban issues within the context of enlargement in the European Parliament, the Commission and the Council. In particular I appreciate your strong support for strengthening the urban dimension in future cohesion policy. The motion for a resolution is clear proof of the European Parliament’s strong commitment and dedication to urban policy.
I also noted with great interest your proposal to amend Annex VI to the Rules of Procedure of the European Parliament on the subject of the areas of competence of the Committee on Regional Development to incorporate the urban dimension. I am convinced that towns and cities play a central role in achieving greater competitiveness, more growth and more and better jobs in Europe. That is why we intend to place urban actions at the core of cohesion policy.
I share your view that urban planning should incorporate a wide spectrum of policies and develop integrated spatial and thematic urban policy on a human scale to ensure people-friendly cities. I agree with you that we must further reinforce urban policy development priorities. In fact, I have asked my services to prepare a detailed analysis on the contribution of cities to growth and jobs in the regions. A working paper will complement the Community strategic guidelines. It will also provide more specific guidance on how cities and regions can cooperate when preparing and implementing cohesion policy programmes. This document will also bring out more clearly those city-focused priorities which the Commission considers to be indispensable or highly promising in order to implement cohesion programmes successfully. As you know, a number of thematic priorities – such as the knowledge economy, social cohesion and urban environment – are set out in the draft Community strategic guidelines. Cities can make an important contribution to these.
It is my aim to discuss this document with Member States’ regions and cities. The debate will be opened at the UK informal Council on Sustainable Communities on 6 December in Bristol, where we will present our paper. Afterwards we will start a wide consultation, the results of which will be used to draw up the final version of the Community strategic guidelines.
I look forward to an extensive exchange of views on this working paper on cities with the honourable Members of Parliament. This paper will also respond to your request to develop and propose models and tools for sustainable urban development. It will provide recommendations based on current good practice in promoting sustainable local communities through an integrated approach. Many lessons will be drawn from cities participating in our URBACT networks.
In addition, the thematic strategy for sustainable urban development, being prepared under the framework of the Sixth Environmental Action Programme, will be a further step in enhancing dialogue between the Commission and national and local authorities. This thematic strategy on urban environment is currently scheduled for adoption by the Commission on 21 December 2005.
Your motion for a resolution also calls on the Commission to move towards a horizontal application of the urban dimension and towards coordination between the departments of the Commission that are directly or indirectly concerned with urban issues. I can assure you that the services are already working in close collaboration on the urban content of the Community strategy guidelines. In the light of the results of this work, and after the adoption of the legislative framework for cohesion policy 2007-2013, we will assess the working practices with a view to ensuring efficient cross-service coordination on urban issues. My intention at this stage will be to establish an interdepartmental task force along the same lines as your Urban Housing Intergroup to ensure a horizontal approach to policy measures which affect cities.
Finally, you asked the Commission to ensure that intervention in towns and cities and urban agglomerations is strengthened. As you know, our proposal for the future cohesion policy programmes foresees that each Member State will present a list of urban areas that will benefit from specific assistance within the regional programmes. It also makes provision for sub-delegating the implementation of programme management to the cities themselves. However, unfortunately, as we all know, the Council has rendered these provisions optional, like a number of other measures in favour of cities, such as the consultation of urban authorities in the framework of partnership. I count very much on your support to convince the Member States to reinstate our initial ideas in the negotiations. The lack of strong commitment from the Member States would undermine our efforts towards strengthening the urban dimension in our policy and it would call into question some of our concrete initiatives, like the Urban Audit programme.
I also wish to tell you that there has been some progress on urban-related issues in the negotiations as well. The UK Presidency has proposed to turn urban sustainable development into a fully-fledged priority, in addition to those priorities proposed under the convergence and regional competitiveness objectives. Let me assure you that I have no doubts that we need both cities and regions if we want to achieve greater competitiveness, more growth and better jobs. I am also confident that the cities will receive the place in our policy which they deserve.
. – Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking our rapporteur, Mr Beaupuy, for addressing such an important issue to the development objectives of the European Union and the daily lives of its citizens, given that the majority of citizens live in urban and suburban areas.
More importantly, if we are to achieve social and regional cohesion within the Union of 25 Member States and in the run-up to further enlargement, we need to study the various factors which affect life in towns and cities and propose coordinated and effective intervention through all our policies.
I should like to thank the rapporteur for his thoughts and proposals on behalf of the Committee on Women's Rights and Gender Equality for incorporating our ideas. As you know, we maintain that the strategy for towns and cities must include a wide spectrum of policies and opportunities as regards transport, the environment, planning, economic activity, migration policy, public health, social integration and safety standards. Within this network of policies, the gender dimension must be taken into serious account. This means that women must participate in planning the humane towns that we all want to achieve; in other words, towns and cities that address the common problems of our fellow citizens, but that also address those that arise from the particular circumstances of the two sexes.
Women, as we make clear in our opinion, face particular situations and various needs, in transport for example, in their everyday life. I therefore believe, Commissioner, that in consultation with local communities, to which you just referred, you will take account of the balanced participation of men and women in consultation fora. The same gender mainstreaming, in other words the participation of women, must also be a criterion for evaluating our policies.
To close, I wish to point out that, in the new financial perspectives, where we shall no longer have the Community initiatives as we have known them, we must not forget to also integrate this gender dimension, in keeping with the experience we already have and the new positions and proposals presented today in our rapporteur's proposal.
. Mr President, Commissioner, ladies and gentlemen, as the rapporteur has already – and rightly – said, even though there is no provision in the Treaties for the EU to have any direct power over or responsibility for the conduct of an urban policy, the European Parliament has always argued the case for one at European level. I would just like to remind the House that it was this Parliament that campaigned for URBAN as a Community initiative and, in due course, made a successful job of implementing it.
For the sake of simplification, the existing URBAN dimension is now to be integrated into the mainstream programmes for the coming planning period for 2007 to 2013. That can definitely be advantageous provided that the URBAN dimension’s successful continuity is ensured. There is no doubt that urban areas are – as the rapporteur has highlighted – economic motors and key elements in regional development created within the EU. The fact that over 80% of economic activity goes on in towns and cities is as indispensable justification for the principle of partnership as one of the key elements in cohesion policy.
Urban and rural policy are dependent on each other; it is for that reason that they may not, in any one territory, be considered in isolation, even though there are extreme differences between rural and urban zones in the ten new Member States. What is remarkable about the cities of the central and eastern European states is the decline in their population, the phenomenon of emigration brought about by the decline of industry, and this is a process that the Eastern European states will have to master in exactly the same way as did the towns and cities of the former East Germany: as a consequence of the socialist era. This is where the Urban Dimension’s city policy, among others, could – indeed, must – have an effect. That is why the rapporteur’s balanced report deserves to be endorsed and its conclusions need to be followed up.
. Mr President, ladies and gentlemen, urban policy and urban areas are becoming more and more important. The report was explicitly drafted as a response to enlargement, which had made these problems even more acute. Let me just remind you that there are in the Central and Eastern European states vast districts full of buildings made of large panels, and with all the problems, both in building and social terms, that are associated with them.
Apart from the Structural Funds, though, there are scarcely any instruments capable of being used to address the problems of urban areas, so, while there are indeed means available to the new Member States whereby they may, with the help of the European Union, monitor and support their urban policies, I would stress that urban development is problematic not only in the new Member States, but also, of course, in the old ones. I see this as a topic that we will have to revisit in the future if we are, given the need for them, to develop instruments with which the European Union can address certain problems.
We may not – as Mr Beaupuy rightly said – have any powers or responsibilities where urban policy is concerned, but to act as if urban problems were not problems for Europe as a whole would be to ignore the facts of the situation, and so I agree with the rapporteur’s idea that urban policy should be given a broader, horizontal approach, with the Commission being called on to take appropriate action.
I do think, though, that it makes a great deal of sense to proceed with great moderation when it comes to changing this House’s Rules of Procedure, and it is for that reason that my Group has tabled an amendment on the subject. Far from opposing urban policy, we are in fact very strongly in favour of it, but we are opposed to altering the Rules of Procedure.
The idea of amending the Rules of Procedure resurfaces from time to time, but I do believe that this would be the wrong way of going about decisions on urban policy.
Perhaps I might be permitted to touch on another point that may well not have any direct relevance to Mr Beaupuy’s report. Commissioner Hübner explained what the Council is working on at the moment. I can do no other than urge the Council and the Commission to come to a decision as quickly as possible on the Financial Perspective and thereby give us a framework, which should as soon as possible have the relevant projects attached to it, for if they do not, we will be unable to implement the Cohesion Policy for the period from January 2007 onwards and will be unable to deal with the problems in the new Member States’ urban areas.
We need a decision from the Council as soon as possible, and that decision should coincide as far as possible with those taken by Parliament.
Mr President, ladies and gentlemen, right from the very start of this parliamentary term some of us have been paying particular attention to the subject of the urban dimension, and none more so than Mr Beaupuy. He was already doing so before the creation of the European Parliament’s Urban Housing Intergroup, of which he himself is Chairman and I a member, and which is working very well.
I thank the Commissioner for supporting in so timely a fashion the approach we take to our work, and for encouraging it. She demonstrated her support yet again just now in her speech to this House.
Parliament, it is clear, is today requested to make an additional commitment – which I think I can guarantee, and I speak for Mr Beaupuy too – to involve itself more fully, with a view to preventing any disastrous backtracking by the Council. Backtracking would only reduce the role of cities, a role which, in my opinion, is not only an essential part of cohesion policy, but also represents one of its central pillars.
Cities are, in fact, the key players in regional policy. As well as being centres for the most complex issues, such as social exclusion and pollution, they are centres in which the futures of their entire surrounding areas are moulded, a fact I have also tried to assert in my role as shadow rapporteur on the European Regional Development Fund regulation.
The driving force of a programme which sensibly invests and manages funds earmarked for cities can, and must, give a similar economic and socio-cultural boost to suburbs and surrounding rural areas, especially in the light of the recent enlargement of the European Union. That is why I believe that today we need to engage even more with this subject, based on the experience that this Parliament has already acquired.
. Mr President, Commissioner, ladies and gentlemen, our group gives this own-initiative report a warm welcome and is grateful for the good cooperation.
Much of what has been taken up into this report reflects the work of the urban planning Intergroup, of which the rapporteur is the chairman. Not only towns and regions, but also civil society, face both a major challenge and an excellent opportunity to communicate European policy and its objectives. In Leipzig, from which I come, programmes such as ‘Urban II’ have produced outstanding results, not least by getting the public involved. Direct participation makes possible a European perspective at the local level.
If we squander this potential, we cannot be surprised when many people in Europe see the decisions taken in Brussels or Strasbourg more as interference in their internal affairs than as forward-looking action. What is needed today is an all-embracing approach to urban planning, involving jobs no less than issues around suitability for children and senior citizens, the supply of affordable housing or the development of transport connections.
The urban dimension must, though, also become a horizontal task for the Commission’s Directorates-General, enabling it to be reflected in all policy areas. Whether with regard to the structural funds or to the Lisbon/Gothenburg Strategy, European policy cannot really be successful unless the cities and regions are involved.
My ears pricked up at a recent survey according to which 75% of the cities and municipalities have no concept of what the Lisbon Strategy is. Particularly after what the Commissioner reported today, that should provide food for thought for our Member States, who may be willing to implement the partnership principle on a voluntary basis, but are not prepared to be bound by it. They are probably less inclined to share power.
I therefore look forward with a great deal of eager anticipation to the analysis and the proposals on sustainable urban development that the Commissioner announced this afternoon. This is the way to really get European cohesion policy to work, and I look forward to continued good cooperation between the Commission, Parliament and, eventually, the Council too.
. – Mr President, Commissioner, ladies and gentlemen, our debate today is on an own initiative report which would, however, gain by being a report with legislative force, so important is, I believe, the urban dimension in the context of enlargement to the European Union.
European towns and cities are still the places of creation and the centre of social and cultural development, as we can see from the attraction they exert over people. On the other hand, however, they are the places where numerous and varied problems are concentrated, such as environmental pollution, traffic congestion, housing problems, crime and drug addiction and social exclusion, immigration and poverty.
Therefore, with reference to the report by Mr Beaupuy, I should like to comment on five points which I consider important. As a member of parliament from a country which became a Member State in the last enlargement, I cannot but welcome the effort of the Committee on Regional Development to address this issue.
The first point I should like to emphasise relates to the observation about the great disparities in terms of urban policy between the 25 Member States, particularly as a result of the enlargement to include 10 new Member States, which often have no clear and comprehensive urban policy at national or regional level. Although I agree with this recital, we must not forget that the same drawback also applies in numerous older Member States, where urban policy is an endangered species and towns and cities are being left at the mercy of some higher power. The effort, therefore, to address and find a viable solution to the problems which are the scourge of towns and cities must be a joint effort in all 25 Member States of the Union.
The second point on which I should like to comment and which is of major importance to Member States with a rural economy, is that towns and cities or areas form part of regional territory, and hence sustainable urban development must be pursued in harmony with neighbouring rural zones. As you know, in numerous Member States, large rural zones often become isolated when neighbouring towns are deserted. We therefore need to step up our efforts to make smaller towns more attractive, so that, for example, villages are not deserted in favour of cities, as this can have negative repercussions on the rural economy of some Member States.
The fact that over 80% of economic activity is exercised in towns and cities makes local authorities pillars of regional development. Therefore, regional development and urban development have now become interconnected concepts.
Taking as a starting point the principle that urban and rural zones form part of the region and that they are interactive and interdependent zones, our action must centre on upgrading rural areas in order to iron out differences between and balance the two zones.
Similarly, on another point, the rapporteur calls on the Conference of Presidents of the European Parliament to propose an amendment to Annex VΙ of the Rules of Procedure of the European Parliament on the subject of the areas of competence of the Committee on Regional Development with a view to incorporating the urban dimension specifically, in addition to regional and cohesion policy, in its objectives and competencies, taking account of the work of the other committees concerned (transport, environment, research, employment and social affairs, internal market, culture and so on) in a horizontal approach.
This message is particularly important not only because it will increase the competencies of the committee in question, but also because it will send a message to the citizens that we are concerned, we are listening, we are paying attention to the problems of their daily life and we are trying to find viable solutions.
To close, I want to say that, instead of admitting the inadequacy of sustainable policies, what we are doing is to suggest that what is to blame is a lack of support for an outdated practice, which is contrary to the Lisbon policy and is not worthy of our efforts. We need to separate one term from the other and work – I repeat jointly – to make the vision of sustainable urban development a reality.
. Mr President, Mr Beaupuy is drawing our attention to the urban areas as driving forces in the development of countries and regions. Given the role of cities as development areas for knowledge and economic activity, it strikes me as useful to contemplate the specific impact cities have on attaining the Lisbon objectives. I am pleased that the rapporteur has devoted his attention to this issue.
In addition, the rapporteur is right in pointing out that both the Commission and the Member States can each in their own way contribute to the development of cities: the Commission by monitoring the side effects general economic and regional policy have on cities, and Member States by drawing up development plans for their cities and urban areas.
Although cross-fertilisation is necessary and possible in certain areas, this evaluation appears to be doing justice only to the fundamental powers of both Member States and the Commission. I can therefore warmly support his calls to the Member States for added consideration to urban policy, and warmly congratulate him on this fine report.
.  Mr President, it is abundantly obvious that our old town centres are dying. As one of the previous speakers rightly said, town centres are becoming places where drug addicts, criminals and migrants congregate. The Council of Europe turned its attention to this problem some time ago, but with little success. There certainly are economic reasons for the death of these old town centres, but the so-called European social model has aggravated the situation further. Rents in town centres are cheap and controlled, and rents for subsidised premises on the outskirts are also low. Consequently, people prefer not to live in the centres, because it simply does not pay them to do so.
If this policy remains unchanged so will the state of affairs, and the situation in town centres will steadily worsen. Even now, one only has to look upwards of an evening in cities such as Brussels, Strasbourg, Venice, Rome and Florence to see the dark windows of uninhabited buildings that have usually been well maintained. People do not wish to live in them because it does not pay them to do so. There are also demographic reasons for this state of affairs. The population of Europe is decreasing and this means people do not wish to live in the old town centres where criminals and drug addicts are concentrated. If things are not put right and the economic and demographic conditions remain unchanged, nothing will be achieved.
It is worth keeping in mind that all this is the result of the so-called European social model. Nonetheless, it suffices for someone to venture to make the least comment on the subject of this notorious social model in the House for all hell to be let loose against them. Members will recall the statements made yesterday by Commissioner McCreevy on the matter. The Commissioner had Europe’s own interests at heart when he indicated that Europe had to become competitive and efficient, and that it cannot allow itself to be as social as it is and would like to be. At least, that is what I gleaned from how his statements were reported. The outcome was that Commissioner McCreevy was summoned to appear before the House. This is not the way to build Europe and it is not the way to save our beautiful old historic town centres either.
Mr President, ladies and gentlemen, the urban dimension represents man’s way of life today and in the immediate future. Eighty per cent of the world’s population will be concentrated in densely urbanised areas of the planet, bringing us close to the posited by the geographer Constantinos Doxiadis in the early 1970s.
Another geographer of international repute, Jean Gottmann, described the spread of another pattern of settlement and urban development – the megalopolis – as exemplified today by the urban sprawls on the Atlantic coast of the United States, and in Southern China and Japan.
The phenomenon of massive urban expansion is also underway on the coast of California, in India – between Delhi and Calcutta – as well as in Europe, along the Rhine axis of the Ruhr, which runs from Germany to the Netherlands, and in Italy’s industrial triangle of Milan-Genoa-Turin. I will stop there or the list of examples will grow too long.
These are huge demographic melting pots of often very different cultures and social groups. These highly artificial constructs suffer from constant energy and environmental imbalances, as well as worsening problems of communication, water supply, social tension and crime.
Unlike closed natural systems, these artificial ecosystems are configured as open systems. They should therefore try to sustain themselves by focusing on certain priorities: reduction of waste production and improved recycling of resources; and planning of efficient horizontal dimensions, which depend not only on what a city produces and how it produces it, but also on how a city interacts with other urban centres and surrounding suburban or rural areas.
Mr Beaupuy is surely right to highlight in his report the importance of urban partnership networks, at both interregional and cross-border levels. The dimensions of the problems encountered are spread over such a broad spatial area that it is only through an integrated approach to investment and administration – we might define it as the great urban basin – that we can hope effectively to tackle them. We need to find a way of making sure we do not move from the reality of a ‘megalopolis’ to the reality of a ‘necropolis’.
– Mr President, 80% of the population of Europe lives in towns and cities. Consequently, it would be absurd for the policy of the Structural Funds to ignore the problems of towns and cities, be they unemployment, crime or quality of life.
This European Parliament has always shown an interest in the problems of towns and cities, both small and large, and in 1999, I would remind you, the Community URBAN initiative was maintained at the insistence of the European Parliament.
The Beaupuy report underlines this interest and sends the message to the European Commission and the Council that we need to show an increased interest from now on in the problems of towns and cities.
We know that the Structural Fund regulations integrate the Community URBAN initiative into the basic programmes. This is something the European Parliament welcomes and is supporting in its negotiations with the Council on the new Structural Fund regulations for the period from 2007 to 2013.
At the same time, we shall try in these negotiations to highlight the urban dimension even more, by emphasising the call for it to include a list of towns and cities which will be covered by the Structural Fund programmes for all the Member States for the period from 2007 to 2013, in order to make action by Member States on towns and cities more specific.
Similarly, we are waiting for the guidelines from the European Commission in order to ascertain how the interest of the European Union in towns and cities is being specialised, including through the guidelines, and we are here to support specific proposals by the European Commission, while remaining faithful at all times to the line which the European Parliament took a great many years ago.
– Ladies and gentlemen, I had the pleasure and privilege of working with Mr Beaupuy on the report on the urban dimension in the context of enlargement. We agreed fairly early on that the problems affecting towns and cities in the new Member States are no different from those that have affected – and to a large extent continue to affect – urban centres in countries that became Member States much earlier. I mention this merely to confirm how similar we in fact are.
I welcome the fact that Parliament is addressing the issue of towns and cities and large agglomerations and I hope that this initiative will meet with a commensurate response from the Commission in the form of practical measures.
As I discovered in discussions with representatives from Czech towns and cities – and I have no reason to doubt that the situation is similar in the other new Member States – the most pressing problems include sizeable investment deficit inherited from previous years, property inherited from the army, transport and regenerating industrial waste ground and pre-fabricated housing estates; I could go on in this vein.
We must not forget that towns and municipalities are important stakeholders in the EU’s cohesion policy. Between 2000 and 2006 some EUR 30 billion was earmarked for towns and cities, and I firmly believe that that figure will be exceeded in the forthcoming financial perspective 2007 – 2013. Some people complain of the red tape involved in submitting projects and applications for appropriations from the European funds. I should like to remind those people that we are talking about the money of European taxpayers, our fellow European citizens, and we must accordingly establish clear rules and exercise a certain degree of caution when dealing with them.
Mr President, in the budget there is a whole title devoted to agriculture and rural development which indeed gobbles up half the available EU money, but there is no heading for urban support, despite the fact that, as Mr Beaupuy’s report reminds us, four-fifths of Europeans live in towns and cities.
Some of the worst deprivation, the most severe needs and the biggest environmental challenges are indeed found in our towns and cities. However, I say to Mr Libicki that they are also the source of Europe’s greatest dynamism, prosperity and cultural richness. We pay the bills. I can and do argue to my eight million constituents in London – a figure, incidentally, which makes us a city state larger than 11 Member States but without the equivalent representation – that they should pay for sustainable rural development. However, I cannot and will not persuade them that their hard-earned tax money should assist the purchase of another Mercedes for a cereal baron. Nor can I honestly explain to them why the interests of the 80% majority are so overlooked in EU policy. That is why I so welcome Mr Beaupuy’s report and indeed his leadership of the Urban and Housing Intergroup in this Parliament. I also welcome Commissioner Hubner’s promise of a study on the contribution of cities to regional development and the UK Presidency’s apparent intentions to make urban development a specific objective. It is a pity the Presidency is not represented here today.
My own particular concern is with the impact of justice and security policies on urban areas. Asylum and immigration, and policies on tackling crime and terrorism, are of crucial concern to cities. It is here that most migrants arrive. It is among the ethnic minority communities of cities like London, Paris, Madrid, Amsterdam and Brussels that we seek cooperation to counter terrorist threats, but where alienation and poverty are sources of tension which repressive policing will only inflame.
I would be grateful if the rapporteur is able – as he has kindly indicated that he wishes to do – to make some small oral amendments to mention justice, security and liberty policies in his excellent report.
Mr President, I should like to congratulate Mr Beaupuy on his report, and say what an honour it was to be part of his team. To date, there has been a conspicuous lack of cohesive European policy on urban-related issues, although over three quarters of the Union’s citizens live in urban areas. Today’s debate is therefore indicative of genuine realism. I am delighted a document of this nature has been drafted. I am also pleased to note that it contains references to the European Urban Charter and the New Athens Charter.
Of course, matters relating to cities cannot ever be considered without reference to the surroundings of the cities that constitute urban agglomerations. It is also important to keep in mind the existence of extensive rural areas. Throughout history, the development of cities has acted as a catalyst to the development of whole regions and conversely, the deterioration of the former has led to the downfall of the latter. This is still the case, particularly as regards regional capitals, or in other words local metropolitan centres. It therefore makes sense to include the urban environment in the strategic objectives for regional development, and consequently to provide for full participation in the Cohesion Fund and Structural Funds.
There certainly are some challenging specific issues relating to municipal engineering. They include urban transport, the supply of energy and water, waste water treatment and waste recycling. Cities have many other roles to play too, however, and I should like to mention education and the promotion of culture in particular. Cities must also deal with a whole range of social issues. Nowadays these include serious security matters, unemployment, and the death of city centres mentioned previously by Mr Libicki.
In conclusion, I should like to recall what Pope John Paul II once said to representatives of Italian cities, as it links in with the human aspect referred to by the Commissioner. The Holy Father stated that a city cannot be an end in itself. Its end should be the service of human beings, to which cities should adjust their structures and governing principles. He went on to say that public authorities should guard against losing sight of this truth, for fear of becoming like a machine that hums uselessly and is likely to cause injury. Let us all therefore strive to be useful, be it in the House, in the Commission, in the Council or in any of the cities in Europe.
Mr President, urban development quite properly does not fall within the direct remit of the European Union, though in nation states it is substantially influenced by regional and other policies from Europe. Under Urban II in my constituency in Northern Ireland, we benefited from a very worthwhile programme in North Belfast. However, with Urban II coming to an end, a similar need in highly deprived areas in East and South Belfast remains unmet. These are some of the areas which featured most prominently in recent street disturbances and which show high levels of deprivation and neglect. They need far-reaching and tangible help.
I note in terms of the future that the legislative proposal for regional policy from 2007 explicitly embraces an urban dimension and, within the competitiveness and employment objective for which my region will qualify, there is a commitment to concentrate on areas which have the most serious problems. Thus, in terms of those deprived areas of Belfast that I have mentioned, I certainly will be looking for a meaningful programme of assistance.
Mr President, new challenges have arisen for the European Union as a result of the economic situation in Europe and also of current and future enlargements. During the last 30 years the main focus in terms of the implementation of policy objectives has been on economic and social cohesion. The outcome of the actions undertaken indicates the need to include territorial cohesion amongst these objectives. In the broader context of the problems arising concerning the relationship between centres and peripheries and between metropolitan areas and small centres of population for example, the issue of urban development is becoming increasingly important.
Pursuant to the Lisbon Strategy, cities are to become centres for innovative activities intended to promote development. They are therefore set to become the potential engines of development in the European Union. At the same time, however, it is in those very cities that increasing internal disparities have been noted, together with a worrying increase in social problems and even the social exclusion of certain groups. Special attention should therefore be paid to cities.
Consequently, I earnestly hope that due regard will be paid to urban-related issues in all Community policies, not just in cohesion policy. In particular, I believe it is necessary to recognise the need for it to be mandatory to include the urban dimension in the implementation of cohesion policy tasks in the Objective I framework and also in Objective II regions It would also be appropriate to delegate authority for project management to city level when a city’s own regeneration programmes are being implemented.
– Mr President, Commissioner, ladies and gentlemen, taking it as given that the objective of our efforts is the improvement of the quality of life for all our citizens and balanced development of the societies in which we live, how can the urban dimension not be a priority issue on the political agenda?
Towns and cities play an important role in the social, economic and cultural life of Europe. There is something paradoxical today about European towns and cities and urban areas, in which 78% of the population live.
On the one hand, they are levers for development in an ever-increasingly competitive global economy, concentrating wealth, knowledge and know-how. They are also centres for the provision of public services, such as education, health care and transport.
On the other hand, most of the most serious problems of our modern society are located in towns and cities: acute problems of poverty and social exclusion, deterioration in the natural and man-made environment, lack of green spaces and atmospheric pollution, loss of local identity and higher crime rates. At the same time, more acute problems of racism are appearing in our towns and cities.
The connection between regional development and urban development is clear and cannot be ignored in the efforts which we are making to achieve economic, social and territorial cohesion. Our towns and cities are not isolated. All towns and cities, irrespective of size, together with the suburban and rural areas surrounding them, constitute the driving force of each region and can play a central role within the framework of the implementation of the revised Lisbon or Gothenburg objectives. That is why the need to manage the urban question at European level is fundamental.
Policy on towns and cities needs to be at the epicentre of efforts to achieve a strong, competitive and viable Europe, while maintaining social cohesion. In the new programming period, the policies which contribute to the development of the territorial systems of Europe will need to demonstrate complementarity, coordination and consistency.
Similarly, coordination is needed of efforts by all partners at local, regional, national and European level, with the proper utilisation of the potential of towns and cities for sustainable development.
Both the cross-border and the urban dimension must form part of all the policies of the European Union.
Mr President, ladies and gentlemen, I speak on behalf of the New Italian Socialist Party. I am Mayor of Tolfa – a delightful small town north of Rome – and even in this capacity have been able to see how significantly economic development and social dimensions are affected when citizens gather and integrate into an urban whole. Our cities are embracing more and more varied realities – different nationalities, disparate requirements, problems on various levels – and as such act as a microcosm of what is taking place on a macroeconomic level across the territory of the European Union.
I realise, therefore, how actions aimed at fostering integration and social, economic and environmental development can have a correspondingly positive effect on citizens, which is then translated into added value for the European Union. Each modest success, in fact, can only help create citizens who are more mature, more open-minded and more European, and who are equipped to understand the challenges they face, and to continue along the path embarked upon in Lisbon.
Extending a hand to the cities of the new Member States is therefore a vital means of creating the equality to which the EU aspires for all its Member States. In that way, all types of friction and inequality may at last be overcome, for the sake of the unified project of a Europe particularly conscious of the problems faced by minorities and by the most disadvantaged groups in the least developed regions.
Mr President, Commissioner, ladies and gentlemen, today’s wide-ranging debate on Mr Beaupuy’s report and, above all, the pertinent and meaningful speech by the Commissioner have outlined in the House today the new European city, taking enlargement into account as well.
It is nevertheless necessary to emphasise and remind ourselves that a good 78% of the population of Europe lives in cities, 50% of which are in areas of high population density, and 26% in areas of medium density. Cities, therefore, constitute the backdrop against which the majority of the inhabitants of the European Union live.
Lately we have witnessed a certain downplaying of the importance of the urban dimension within cohesion policy, and so this report completely changes that particular approach, which we were not able to support.
It should not be forgotten that in the heart of the Europe of 15 we also find the so-called Pentagon, that is, a zone linking London, Paris, Milan, Berlin and Hamburg in which a large proportion of the economy and population of Europe is concentrated. The Pentagon idea is of course completely opposed to the concept of territorial cohesion, as set out in the Treaty establishing a Constitution for Europe, which stresses cities – especially small and medium-sized ones – as key players in regional development and in achieving the Lisbon and Gothenburg objectives.
Whilst acknowledging, therefore, the practical difficulties the new countries have faced, and must continue to face, we must remember that even the cities of the old Member States had to be integrated into the system and territory of the Community.
Consequently, social problems – spatial segregation, crime, lack of housing, unemployment – are the crucial problems we must confront and continue to solve, especially given that the URBAN programme will no longer be continuing as one of the Community initiatives of the European Union.
Madam President, this Regional Development Committee initiative report drafted by Mr Beaupuy is the opportunity to clearly highlight that urban problems are challenges that need to be dealt with at European level, not only at national or regional levels.
Following enlargement and bearing in mind the forthcoming accession of Romania and Bulgaria, it is obvious that now, more than ever, a pan-European strategy is needed in order to address the challenges of increased disparities in terms of urban policy between the Members of the Union.
In my country and in most of the new Member States, there are serious large-scale problems that need to be clearly addressed with comprehensive interventions such as economic and social actions, aimed at the revitalisation of deteriorated inner cities and the renovation of large post-war prefabricated housing estates.
The causes of these problems do not only relate to the new Member States, even if in these countries the situation is worse than elsewhere in the Union. In the new Member States, around 40% of the urban population lives in these deteriorated areas, creating ghettos within our cities. Beside the disastrous social and economic consequences of this deterioration, environmental aspects should also be addressed.
It is obvious that the new Member States and cities are simply unable to deal with these challenges on their own. The newly proposed regulation only allows for a very limited scope of intervention for integrated urban actions. Thus, the fate of the deteriorating inner city areas and the large housing estates will only get worse.
Everybody agrees that cities and urban agglomerations or areas have a central role to play in achieving the revitalisation and Göteborg objectives. It is also clear that cities and urban agglomerations play a major role in achieving regional development objectives. It is therefore of the utmost importance seriously to strengthen the urban dimension within the mainstream structure of EU programmes. Strengthening the urban dimension does not mean that we are requesting more money. On the contrary, we are calling for more flexibility and for the possibility to spend the available money on the most pressing and important issues.
– Madam President, Commissioner, ladies and gentlemen, the EU has been talking for years about how it can bring itself closer to the citizens. There is in fact a very simple solution. European policy must address the requirements and the demands of those whom it immediately affects, and first in line are towns and communities, which represent a significant proportion of the EU. We need to take on board that in the newly-enlarged Europe there are over 73 000 local authorities, and it is those working in the local authorities who are the first to gauge the reaction of EU citizens and to deal with the immediate consequences of the proposals made by us in the European institutions or in national government. When it comes to urban policy, then this is the case twice over. The first people to be approached should always be the mayors of towns and communities.
We presumably agree that holding debates with all local authorities is, from a budgetary point of view, virtually impossible. We could easily hold debates, however, with the associations to which they belong. In the Czech Republic, for example, the Union of Towns and Municipalities covers almost three quarters of the population of the Czech Republic, and provides a platform for dialogue between the local authorities and the government. This follows a recently concluded cooperation agreement, according to which the government is required to submit to the Union all newly proposed policies relating to the communities for comment, and in turn discuss those comments with the communities. Dialogue of this nature would be beneficial to the EU.
The national local authority associations come under the umbrella of European associations. Here in Brussels, for example, a few dozen metres from the Parliament building are the headquarters of the Council of European Municipalities and Regions. I mention this so that we may take advantage of the potential of such umbrella organisations and cooperate more with them. As regards urban policy, we have an early opportunity during the debate on the role of towns in the revamped structural policy for 2007 – 2013.
Ladies and gentlemen, it is symbolic that we are discussing the issue of the urban dimension of the EU during the European Week of Regions and Cities in Brussels. I should therefore like to call on the Committee of the Regions and the Commission to support this initiative, which involves the towns and cities themselves. For proper dialogue to take place, however, our partners require time and space to be able to make their contribution, and we need time and space to be able to make good use of their contributions, and in turn to improve the quality of the laws and initiatives on which we are working.
I shall conclude by thanking the rapporteur, Mr Beaupuy, for his work on this initiative, which, to my mind, takes account of the actual needs of Europe’s towns and communities.
Madam President, it is high time that problems relating to cities and urban policy were given the priority they deserve in the context of the implementation of cohesion policy. This is particularly desirable if we remember that approximately 80% of the population of the European Union live in towns or cities, as has been emphasised several times already in this House today. Cities are crucial to regional development and also to attaining the Lisbon and Gothenburg objectives. It is cities and the areas surrounding them that generate growth and innovation plus economic, social and territorial cohesion. It is also the case, however, that the most complex problems tend to be concentrated in the cities. I have in mind social exclusion, spatial and ethnic segregation, violence, drugs, pollution, unemployment and illegal trading.
There are marked discrepancies between European Union countries regarding urban policy, particularly after the most recent enlargement and the accession of 10 new Member States. These discrepancies are partly due to the different degree of economic development and partly also to the fact that certain new Member States do not have an urban policy in place at national or regional level. It is particularly in the new Member States that complex urban problems have been noted, relating amongst other issues to management of the housing stock, inadequate infrastructure, transport, protection of the natural environment and waste disposal. In addition, it is mainly in the new Member States that the most notable cases of problems caused by social exclusion or by living in neglected prefabricated slab housing estates can be found. That is why effective action to regenerate post-industrial premises is vital for those countries.
The European Commission should waste no time in taking efficient action aimed at coordinating urban policy. In particular, the Commission should prioritise the development of tools for urban development, the exchange of best practice and experience and joint projects that strengthen interregional and transnational cooperation. Only then will it become possible for these cities that are new to the Union to become assets to it instead of liabilities, hence the importance of Mr Beaupuy’s report. I support it and would like to thank him very much for his work.
Madam President, I would like to make three points. First, I would like to thank the rapporteur for what I think is an excellent report. 78% of us live in cities. The nice thing about cities is that they are a common European phenomenon and even anti-Europeans such as Mr Allister could support Urban II. That is already a step in the right direction.
My second point, given that we have the Commissioner for Regional Affairs here, is to focus not only on urban affairs but other affairs towards the Baltic Sea region as well. That is perhaps something that the Commissioner and DG REGIO could look at, in other words, the fact that we have eight countries with a whole bunch of big old Hanseatic cities now surrounding the Baltic Sea area. Perhaps they could think of a Baltic Sea strategy along those lines. I would also like to stress that cities are the most important growth, innovation, economic, social and regional centres that we have and therefore the focus should be on that.
I would like to address my final point to my friend Mr Libicki in reference to yesterday’s debate about what Mr McCreevy said or did not say. I am Finnish and I come from a ‘welfare’ system. Whatever Mr McCreevy said, I think what we did yesterday was in many ways wrong. The World Economic Forum ranks Finland as the most competitive economy in the world, Sweden as the third and Denmark as the fourth, but I can guarantee one thing: the last person I want to have preaching to me about competitiveness is a German Socialist in the form of Mr Schulz!
Madam President, Mr Beaupuy has managed to draw up an excellent report that contains initiatives that can be implemented straight away with 2007-2013 in mind. It was a pleasure to listen to Commissioner Hübner’s speech this morning, in which she made specific commitments to the effect that we can look forward to a new framework as early as at December’s informal Council. I unreservedly endorse this report.
Mr Jacques Delors used to speak about the Europe of the regions. If we were to draw up the balance sheet right now, it would be the Europe of the regions and the cities. Last year, I helped initiate a study in which we compared eight countries, eight regions and eight urban poles of development. This involved cities such as Milan, Dublin, Bristol and Nantes, and showed that it is the best possible cooperation between the region and the city that leads to the best results.
It is therefore important that this same cohesion, and not competence, should be the basis of any analysis. Cohesion between the region and between the cities, good governance and multi-level governance offer the best prospects. I have noticed that in Europe, even in my own region, a new synthesis is developing: hierarchy is making way for synergy.
My region comprises , a large area encompassing five cities that have joined forces. Good regional policy also implies good urban policy. That being the case, I should like to revisit this notion when the regulations are laid down later on in the year. Drawing up urban lists to promote the programmes is a fine thing, provided that it does not lead to fragmentation. In summary, given that cities are the pioneers in their regions socially and economically, it is useful if we in the Committee on Regional Development could review the clarification of the Committee’s role in the urban dimension.
Finally, the Commissioner has indicated that she wants to give this urban dimension even more prominence in the regulations. I would like to ask her if she could say anything about this during this sitting.
Madam President, I am standing in for Mr Casa, who is indisposed, and has asked me to make use of his speaking time. In any case, we wish him a speedy recovery, so that he may be back on his feet as soon as possible and able to make use of his right to speak in this House.
On Mr Casa’s behalf, let me thank Mr Beaupuy for his fine report. I think we are all aware that towns and cities have to be the focus of any future regional policy, being, so to speak, the epicentres of the problems with which our regional policies will have to deal. We know that 80% of people live in conurbations, that more and more people are moving to towns and cities, and that the problems associated with that are becoming more acute.
The task of using our regional policy to keep the rural areas around our cities attractive, and to prevent this flow into the cities necessarily devolves upon Europe, so the European Union, in the period of time between 2007 and 2013, must not only come up with rational policies, not only for cities, but also for rural areas, particularly in mountainous and isolated regions, in order to be able to offer the people who live there proper conditions under which to work. That should not mean, though, that we should neglect the towns and cities, for many of the problems that arise in them could be resolved with the help and support of the European Union, and so we should use benchmarking as a means of highlighting which solutions make sense for everyone.
I would also like to congratulate Mr Stubb on what he had to say. All of us in Central Europe look northwards, if not exactly with admiration, at any rate with very warm sentiments, and are in fact glad that these states have managed to maintain the European social model. I would go along entirely with what he had to say about our Socialist Members.
. Madam President, thank you very much for a very good debate. We have listened very carefully. Mrs Krehl raised the point of the financial perspective. All I can say is that I could not agree more. I think Europe is simply unable to absorb a longer period of uncertainty without very strong negative political, economic and social consequences, and that is why the lack of a good decision in December will cause damage that European citizens cannot afford anymore.
Regarding the debate on the urban dimension, I see that debate as a broad and strong support to this need to strengthen the urban dimension in our cohesion policy. Once again I want to say how much I appreciate the efforts of Mr Beaupuy and of the other Members of the Parliament who worked with him. I also want to assure you that we look at cities and towns on a Europe-wide basis. We look at all the problems and all the contributions of Europe-wide cities and towns and the contribution to the change in Europe. We are also aware of how much we can learn from towns and cities in Europe. There is an enormous amount of best practice which we have taken from the Urban Programme and I hope we will be able to use it in the future.
Two or three specific issues were also raised. One is the gender issue and the issue of equal status between men and women. In this context I would like to say two things. One, with regard to regulation, we have the provisions in the general regulation, but – also in response to many of your comments – what we have done over the last weeks when revising the position of the Commission was to propose adding the gender dimension for the first time in the history of cohesion policy to the ERDF regulation. It has not yet been approved by the Commission, but I hope it will be a major step forward.
I also want to say that we will take into account the gender dimension in our consultation on the working paper on urban issues which we are currently working on.
Housing was mentioned in different contexts. As you know, the housing issue is among those few issues which are still outstanding in the negotiations in the Council, in addition to some other very difficult issues on which Parliament has also voted, including cofinancing rates and eligibility of VAT. My understanding is that these questions will be solved in the context of the debate on the financial perspective, not in the context of the negotiations on the regulation.
On the Baltic Sea area, I want to say that within the current Interreg Programme it is one of the best – if not the best – performing programmes. I also hope that in the future we will have under the third objective this Baltic zone for transnational dimension. It is under major threat because, as you know, the budget proposal under the Luxembourg Presidency for the European territorial corporation objective in particular as regards the transnational dimension has been drastically reduced.
I now turn to the report. In response to Mr van Nistelrooij, with regard to timing, we are working on the document on urban issues. We will I think start this or next week interservice consultations in the Commission. I hope I will be able to say something when I come in November to the meeting with Mr Beaupuy’s group, but generally all I can say at this stage is that we would like to have the first discussion with the Member States already in December and then, as I have said, continue the consultations until more or less March. Then, maybe – but we will have to discuss this – sometime around March we could have a joint conference on those issues. However, we have to discuss it and see what we can do together.
I certainly look forward to further cooperation with your Intergroup on urban and housing issues and I once again thank you very much for the discussion today.
The debate is closed.
The vote will take place at 11 a.m.
The Urban dimension in regional policy is of course important, in Scotland we have our major cities Glasgow, Edinburgh and others and all have benefited from EU engagement with regional policy. My overriding concern on all regional policy matters is that the overall budget is still to be agreed, and the disastrous policies of the UK government in particular would see regional policy suffer most from their planned cuts. The Parliament has spoken with a strong voice in the Boge report, and we must ensure that this remains our view.
The next item is the report (A6-0265/2005) by Mr Chmielewski, on behalf of the Committee on Fisheries, on the proposal for a Council regulation for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound and amending Regulation (EC) No 1434/98 (COM(2005)0086 – C6-0094/2005 – 2005/0014(CNS)).
. Madam President, I wish to begin by thanking the rapporteur, Mr Chmielewski, and the Committee on Fisheries for the report on the Commission’s proposal for technical measures in the Baltic Sea. I must express my gratitude for the open attitude taken by the committee and the rapporteur, in particular to the arguments put forward by the Commission, resulting in a report which the Commission can accept almost in its entirety.
This is a very technical file and, as you are aware, technical conservation measures in the Baltic Sea presently originate in large part from fisheries rules adopted at international level in the International Baltic Sea Fisheries Committee – IBSFC. The Community has adopted some additional rules for its own waters, which now cover all of the Baltic Sea except for the two small portions of Russian waters.
In Community legislation, the measures are spread out in three different Council regulations: the Baltic technical measures regulation, the regulation on industrial fishing for herring – both from 1998 – and the annual TAC and quota regulation, which also contains a number of technical conservation measures.
Apart from this legal complexity, the present rules are, in some cases, over-complicated and, in others, unclear and remain open to interpretation. They are therefore difficult to implement and to control. On 14 March 2005, the Commission adopted a proposal for a new regulation on technical conservation measures for the Baltic Sea. The proposal was drafted after extensive consultation with the Baltic stakeholders and the Member States during 2004. It groups together all the relevant rules into a single legislative act, which will improve legal consistency. Furthermore, the proposal seeks to simplify and to streamline the rules as far as possible by, for example, proposing uniform closed seasons for certain species instead of having differing time periods in different parts of the Baltic.
The consultation held within the Committee on Fisheries was characterised by a spirit of good cooperation, which has led to a strong result. The Commission’s proposal is very technical with many details relating to the construction and use of fishing gear in the Baltic. I am very pleased that the rapporteur and the Committee on Fisheries have been able to address the very technical elements of the proposal and have come forward with a number of amendments which will improve the proposal. Amendments 5 and 6 are a good example of this. Strict rules were proposed for all the nets comprising the trawl to guarantee its efficient selectivity. These amendments allow the reduction of the application of the strict rules to the rear part of the trawl. Thus, the selectivity of the fishing gear is not affected. The rules have been simplified and are easier to understand for the fishermen, and control at sea is facilitated.
I can support all but one of the 15 amendments proposed in the report. The only amendment on which I have reservations is Amendment 3. If we accept that fisheries inspectors can only take samples of a landing if the sample has been accepted by the ship owner, we may undermine the inspectors’ ability to carry out the necessary controls. Furthermore, I must remind you that it is always up to the inspectors to prove that the samples they have taken are representative of the landing. Therefore, I am not in a position to support the adoption of Amendment 3.
I can accept Amendment 9, on the introduction of an assessment of the effects of driftnets and other entangling gears on the sea mammal populations. However, let me make it clear that I am not prepared to accept the modification of the phasing-out of driftnets, as already adopted by the Council with Parliament’s support, in 2004.
Let me finish by once again thanking the rapporteur and the committee for their excellent work.
.  Madam President, my report concerns the proposal for a Council regulation on the conservation of fishing resources through technical measures in the Baltic Sea dated 14 March 2005. This regulation is one of a long list of Union documents aimed on the one hand at codifying existing solutions and on the other at extending their application to include the 10 new Member States, four of which are on the Baltic, as is well known. It should be noted at the outset that not everything in the Council’s proposal was to the liking of the aforementioned four countries. Many key articles were rejected outright.
As a rapporteur who is a national of one of those countries I found myself in an inordinately difficult position. In fact my country is one of those likely to be affected most by the new directive. I had to find a way through this political maze, which was no easy task. As usually happens, I was challenged to find an advantageous compromise, which was particularly difficult in this case as it involved technical fishing measures which are not particularly amenable to efforts at mediation. Whatever the underlying political intentions, there are other factors that impinge on fishing techniques, notably verification by those involved at a practical level, namely fishermen, and the fish themselves, that are quite oblivious to efforts at political mediation.
Fortunately it proved possible to reduce the controversial issues to just a couple of crucial ones. Thanks are due to the Members involved and to the representatives of the European Commission for the efforts made in this regard. Most importantly, they succeeded in finding a compromise concerning the issue of cod fishing gear. Cod is the most important fish in the Baltic and the main source of income for those who fish in that sea. In addition to the exit window for juveniles recommended in the Council’s proposal and known as the BAKOMA – and I know this is just a detail – the Committee on Fisheries and the European Commission agreed to the use of the cheaper tried and tested T90 codend. This is equivalent as far as quality is concerned. It was a Polish and German idea.
As a result of face to face working meetings with the authors of the proposal, the obvious weaknesses of the latter were remedied by the inclusion of essential definitions of items of fishing gear referred to in several articles. The most important of these definitions concerned the extension piece, which is mentioned frequently in the regulation. Thanks to the efforts made, many concerns were allayed and the controversial restrictions in a number of provisions were toned down. The flexible nature of certain articles also became clearer. As a result, the rapporteur was able to withdraw Amendment 16 and scale down five other amendments concerning in particular the restrictive Article 6, to which the Commissioner has already referred. This article is a source of worry for the entire fishing sector in the Baltic, calling as it does for a ban on items of fishing gear used on a fairly regular basis.
There was also the problem of salmon driftnets, which gave rise to the strongest feelings in the European Parliament’s Committee on Fisheries. The Polish fishing sector is of the opinion that the rest of Europe believes driftnets represent a serious threat to marine mammals, particularly porpoises, if these nets are used for salmon fishing. In the southern Baltic, however, these nets do not represent a threat because porpoises are extremely rare there. It is also the case that a decision to ban such nets in this part of the Baltic would prevent some 60 Polish ship owners from fishing for salmon.
Aware of both aspects of the problem posed by these nets, on the one hand the Union’s requirements concerning protection of resources in the Baltic, and on the other salmon fishermen’s livelihoods and their futures, the rapporteur suggested the only possible compromise solution in this situation. This was to take account of the Council’s recommendations whilst at the same time undertaking reliable studies of the Baltic waters. The study should establish the true state of affairs and evaluate the actual impact of the use of these nets and other entangling gear on marine mammals. Completion is set for 2008.
Here ends the tale of my report. I was challenged to move mountains, and like all parliamentary compromises, it meets the conditions for acceptance by the House even if it does not please everyone all of the time, Polish fishermen in particular. Our compromise does meet the aforementioned conditions, and the Committee on Fisheries eventually agreed on it unanimously.
I have already thanked the Members responsible, the rest of the Committee on Fisheries and the European Commission’s experts. I should also like to thank all other experts, researchers and fishing gear manufacturers from the Baltic countries who gave their time voluntarily to help the rapporteur become familiar with this very important aspect of fishing activity which is also challenging as it requires specialist knowledge.
.  Madam President, ladies and gentlemen, I would like to raise the issue of banning salmon driftnets in the Baltic. Firstly, I would like to stress that in contrast to nets used in other areas, these nets do not represent a serious threat to the biodiversity of marine life. In addition, there is no scientific evidence that they represent a serious threat to porpoises in the central and northern areas of the Baltic Sea.
Banning driftnets in the Baltic would effectively mean the end of Polish salmon fishing, as there are no alternative nets that could be used in our waters. There was no scientific justification for the decision taken and no account was taken of the position of the countries concerned. These countries did not become Members of the Union until 1 May 2004, and the decision was taken a mere four days before enlargement.
For all these reasons we feel that the compromise solution would be the best way forward. It would involve postponing further bans on nets in the Baltic for three years, until appropriate scientific data is available to justify the need for such measures or deem them unnecessary.
. Madam President, we endorse the report’s fundamental objective and welcome the intention that changes be made to definitions and various technical provisions. Debates on proposals from the Commission that might lead, in the long or short term, to restrictions being placed on fishing activity, are always heated, and that on this proposal has been no exception. It might not be evident from the outcome of the vote in Committee, but there were a number of points on which a compromise could be reached only after in-depth discussions.
With this in mind, I would like especially to draw attention to Article 12 of the Commission proposal, which deals with restrictions on, and the prohibition of, driftnets. Our group has previously endorsed all attempts to provide for a reduction in the use of these devices or a ban on them, and so it necessarily follows that the same strict rules should apply in the Baltic as in other European Union fishing grounds, in which driftnets have for years been banned in order to give small cetaceans a better chance of survival.
Certain efforts are being made to jeopardise the current ban on driftnets, and these our group repudiates. Day-to-day practice shows, however, that a valid legal framework will only be any good in so far as it is capable of being monitored, simply and effectively, on the ground, in other words, in practice. This, I think, is where the main difficulties lie, and I hope that this legal framework will result in a more vigorous approach to monitoring in future.
Thank you, Commissioner, for tabling this proposal. I have waited for a long time for driftnets also to be banned in the Baltic Sea, the last sea in the EU where these are still permitted. Thank you for sticking to that view, even if there is sometimes criticism of this ban here in the European Parliament. I wish to take the opportunity of thanking our rapporteur for his willingness to compromise on this issue too. It was also wrong of the Council not to involve the new Member States in this process from the beginning. It might have facilitated the process if they had been involved at the first stage.
I do not think we can wait until the last porpoise is dead before we finally establish the scientific proofs, for then it will be too late. We have seen studies showing the risks involved in driftnets, and I think that the studies no doubt justify applying the precautionary principle in this case. The biological diversity of the Baltic Sea is very vulnerable. It is an extremely sensitive sea, and we should not risk disturbing the balance there.
I now await your next initiative. A year ago, we discussed the opportunities available to countries that, with a view to improving future generations’ potential catches, wish voluntarily to call a halt to fishing and to introduce compensation for fishermen. I await rules from the Commission whereby countries that, with a view to future profits, wish to increase the quantity of fish in their waters, are enabled more easily to call a voluntary halt to fishing. I hope that we can discuss this in more detail.
. Madam President, the common fisheries policy is without doubt one of the most disastrous of all EU common policies. It has inflicted incredible damage on the ecology of the North Sea and has done absolutely nothing for conservation. Not satisfied with this disaster, the EU is actually encouraging its repetition in African coastal waters. You can therefore imagine the cynicism with which I read this proposal for special technical measures to improve the conservation situation in the Baltic Sea.
The rapporteur has produced an extraordinarily unhelpful explanatory statement, which is really little more than a blow-by-painful-blow account of a paper trail. At the end there is a complicated appendix which seeks to lay down the law on the specifications for codends and even the exact size and shape of codend buoys. Why this House should be preoccupying itself with such minutiae is beyond me, unless it is yet another symptom of the European Union’s limitless propensity for control-freakism. Doubtless these technical specifications will have been dreamt up by bureaucrats without the slightest experience of sea fishing and will therefore cause enormous problems for the people who have to have such experience and work on a daily basis.
I do not believe that the EU has any business in involving itself in conservation in the Baltic, or anywhere else for that matter. These issues should be resolved by sensible negotiation between national government and fishermen, not by an unelected bureaucracy with an absolutely appalling track record for environmental vandalism.
Madam President, concerning the report by Mr Chmielewski on the conservation of fishing resources in the waters of the Baltic Sea, the Belts and Sound through technical measures, I would like to say how much I appreciate the technical standard of the report. The rapporteur has worked hard to take account of the interests of the four former Baltic partners and also of the interests of the four new Member States that joined at the latest enlargement of the European Union.
It should be pointed out that the proposal for a Council regulation that is the subject of Mr Chmielewski’s report codifies provisions drafted prior to 2004, that is to say, prior to the accession of the 10 new Member States to the Union. At the time, the possibilities for other interested European countries to be involved in the talks were strictly limited, and Parliament’s new elected representatives were of course unable to participate.
In view of the specific nature of the natural environment of the Baltic, and of the significant differences between its western and eastern waters, input by the new countries to the report before us needed to be taken into account and I trust this was the case.
I should like to conclude by congratulating the rapporteur once again. Thank you.
. Madam President, I wish to begin by congratulating Mr Chmielewski once again on his report. He made reference to the fact that he had been faced with a very difficult challenge and needed to find a workable compromise. The end result is very much a workable compromise, and the Commission is prepared to accept all the amendments except the one I have already mentioned.
I also agree that the breakthrough came with the acceptance of the T90 codend, which could be used as an alternative to the BACOMA trawl. I confirm that ISIS advises that the T90 codend has the same selectivity as the BACOMA exit window and we can therefore accept its use.
With regard to driftnets, we accept the study which can indicate what remedial measures can be taken which would be of a socio-economic nature. However, the Commission has no intention of considering an extension of the phasing-out of driftnets with regard to the Baltic, simply because of the fact that the driftnets ban has already been in place with the regulation of 1998 and the extension and phasing-out up to 2010 for the Baltic was already a special concession and it does not make sense to grant any further extension or concession, otherwise we risk opening up again the whole argument with regard to driftnets and place in doubt the validity of such driftnets in the other Community waters. It is true that the number of porpoises is very low. This, however, makes it even more important to continue to uphold the ban to ensure that no irreparable damage occurs with regard to porpoises. The low populations of porpoises put even more responsibility on us to ensure their protection.
In addition, there is a general driftnet ban, which is part of the , as I mentioned before, and we must ensure that this is in no way prejudiced.
First of all I should like to thank Mr Kindermann and Mr Schlyter for their support. With regard to the point made by Mr Schlyter concerning the closed season for cod, it must be said that the closure and the closed areas for cod and the closed season for cod is not a voluntary measure. It is a mandatory measure, which was introduced together with the TACs and quotas regulation at the December Council. However, at the moment we are preparing a recovery plan for cod in the Baltic Sea and it is obvious that technical measures and measures relating to closed areas and closed seasons will form an integral part of this recovery plan. It is also obvious that if fishermen are constrained to tie up as a result of such closed seasons, then, under normal Community rules, they would be entitled to compensation for that tie-up if it is considered to be of an exceptional nature or is a result of the measures of a recovery plan.
With regard to what Mr Titford said, I can only say that I cannot agree with him.
That concludes the debate on this report.
The vote will take place at 11 a.m.
Mr President, last month in Strasbourg I raised a similar point of order under Rule 130, because Council Question Time, which was supposed to last an hour, lasted no more than 35 minutes. The Presidency-in-Office of the Council clearly thought it more important to make a telephone call than to answer our questions.
Like all those MEPs on the list to ask questions I was at least expecting a written answer immediately afterwards. It did not happen. I was then promised a written answer by last Thursday, but that did not happen either and I still have not received an answer.
I understand that this is first time under any Presidency that MEPs’ questions have gone unanswered for so long. Can I ask our own President please to ensure that at the next Strasbourg session we get not only a proper explanation, but also an apology?
Finally, I should like to ask that we also get an acknowledgement from the Council that Question Time is not just a time for MEPs to ask questions: it is also a time for the Presidency-in-Office to provide answers.
Mr Bushill-Matthews, your concern is quite justified, and the President has already written to the Council to criticise this state of affairs in emphatic and vigorous terms. We expect the Council to maintain the arrangements that have been customary for years, indeed for decades. It is absolutely unacceptable that these things should be dealt with in the manner that you describe, and we have already taken the matter up.
– The next item is the vote.
Mr President, I would like to make it clear that this amendment does not challenge the WTO regulations. The amendment proposes to add two words, namely ‘high risk’ chemicals. The only purpose is to clarify that it does not challenge the WTO.
Ladies and gentlemen, the House having voted on China today, I now have the great honour to welcome the members of the delegation of parliamentarians from the People’s Republic of China who are visiting us on the occasion of the 22nd EP/China Inter-Parliamentary Meeting. A very warm welcome to the delegation from the National People’s Congress of the People’s Republic of China under the chairmanship of Mr Wang!
Honourable members of the Chinese National People’s Congress, you will be aware that dialogue between Europe and China is of crucial importance in terms of continuing globalisation.
Mr President, could you inform me of by what democratic decision-making process our esteemed Chinese fellow parliamentarians have been elected? I would be obliged to you if you could. Thank you.
I put it to you that you should take part in one of the delegations’ sittings. You will yourself be aware that the sending of delegations appointed in accordance with national rules is something that national sovereignty makes possible.
Mr President, I have an oral amendment to paragraph 14 on death sentences for juvenile offenders. In Iran, young people are being sentenced to death and executed merely for having sexual relationships or for being gay. In the original wording, where we used the term ‘juvenile offenders’, it seems as if we agree with the Iranian Government that having sexual relationships is a crime.
Mr President, ladies and gentlemen, following on from yesterday’s debate and from the Iranian response to our demand that Akbar Gandji be released at once and that guarantees be given that he is still alive, I wish to move an additional amendment
Mr President, the background for this request is as follows: the debate on the serious situation in Ethiopia and the motion for a resolution have been in the making for quite some time. Political groups agreed on a text last Friday, but since then a lot of things have happened in Ethiopia that are of great importance and ought to be referred to in the text. However, since the deadline had expired, there was no way we could really do that.
The most serious thing that has happened is that the negotiations between the ruling party and the opposition parties broke down about a week ago, primarily because of the refusal of the ruling party and the Prime Minister to even discuss a number of issues related to the need for democratic reform.
Furthermore, the Parliament in Addis Abbaba convened, and some of the opposition members were not taking part because of the breakdown in those negotiations.
I believe I should explain the background to this, otherwise it does not make sense for Members.
Mr President, we, the Members of this House, have just been very generous. The only thing I would ask of those who draft resolutions is that they make a point of writing them down before the deadline for submission rather than after it. Our job will thereby be made that much easier.
Mr Swoboda, I asked that very question when we were preparing for the vote, and was told that we had to make some allowances, as the situation in Ethiopia was changing practically by the hour.
That concludes the vote.
.  The euro is one of the most widely used currencies in international trade and as such is one of the most vulnerable to counterfeiting.
The Union has been taking the necessary measures to ensure that the circulation of the euro is protected by effective and homogenous mechanisms to combat the crime of counterfeiting.
Whilst counterfeiting rates remain high, measures taken to combat forgery are bearing fruit. Between 2003 and 2004, for example, there was a 20% rise in operations leading to the seizure of forged euro, whereas the same period saw a 38% drop in the counterfeiting of banknotes, such as EUR 100.
It is clear, therefore, that there is an ongoing need for vigilance, training and technical assistance, so as to ensure that the euro is protected appropriately, uniformly and effectively against counterfeiting.
I therefore back the proposal to extend this programme, and all of the excellent amendments tabled by the rapporteur, because we will only be able to achieve the aims of the programme if we have a stable financial framework, particularly during the period in which the new Member States are integrated into the single currency.
.  Relations between the EU and Switzerland naturally follow special rules. In all likelihood, Switzerland would easily become a Member of the EU, given that it fulfils all of the accession criteria, but the fact is that the Swiss people have not wanted to join. It also remains a fact that, in geographical terms, the country is right in the middle of Europe and the EU. We therefore have everything to gain from concluding agreements such as those before us with this neighbour. Agreements of this nature simplify and aid the flow of relations between the 25 Member States and Switzerland, and improve the lives of citizens on both sides.
I therefore voted in favour.
.  I welcome the rapporteur’s work on this issue. I feel it is a balanced report, and has clarified and improved upon some key points that had been poorly explained in the version submitted by the Commission.
The measures put forward seek to protect the overall interests of the fisheries sector. The report was based on the opinions of administrative fisheries bodies in the new Member States, of the processing sectors and of other fishing industry representatives. Consultancy of this nature is a key factor in ensuring that the measures to be implemented are properly assessed.
The proposals adopted today are intended to adapt the equipment used in other marine environments to the conditions in the Baltic, which has particular characteristics that require specific measures.
Although my opinion is a favourable one, I shall be keeping a close eye on the issue of the effects of driftnets and other entangling equipment on sea mammals. We should proceed in accordance with the findings of studies carried out up to 2008, with one option being to consider withdrawing this method of fishing.
.  This issue of fisheries is of vital importance to my country and, even though this particular case does not relate directly to Portugal, I read this report with great interest, because I feel it is essential to protect the species and to look after the interests of this sector, which plays such a crucial role in a number of Member States.
I welcome the participation of the new Member States from the Baltic in the amendments to this legislation. The extra information is crucial. Consultation with representatives from the fisheries and processing sectors is similarly crucial, because this will rectify any shortcomings in the provisions relating to the conservation of stocks.
The Baltic Sea has its own characteristics. The purpose of this report was to combine, with due care and attention, the issue of protecting ecosystems and social issues relating to fisheries.
I should also like to stress the importance of this proposal to the development of fisheries in the Baltic, with particular regard to maintaining fish stocks. Final decisions must be taken on the basis of in-depth knowledge of the situation and any problems.
For these reasons, I voted in favour of the Chimielewski report.
.  Although Parliament’s report improves upon the text submitted by the Commission, we are opposed to some of the underlying concepts on the development of higher education. One such example is the setting up of national and European assessment and accreditation agencies – public and private – whose assessments, and the results thereof, may affect the provision of licences, funding, support for students and the ‘prestige’ of the institutions, although this is not explained clearly.
The opening up of assessments to the private sector paves the way for the creation of a new trade, in which capital exerts a greater influence on the institutions and their programmes, objectives and social strategy.
In each country, a network of interests could be set up between the agencies, the Member States, the institutions and the economic powers, with the aim of establishing assessment criteria that favour the best possible assessment of their own institutions and harm those institutions and teaching systems that are not up to the mark. In this way, economic criteria would prevail and certain ‘qualities’ would be accorded value, leading to further difficulties for those who already have them – as well as overlooking the national and public dimension of higher education – and exacerbate the trend towards the elitism and merchandising of higher education in Europe.
. The quality of higher education is and will always be one of the EU’s priorities. The mutual recognition of quality assurance and assessment systems in Europe must be promoted if this objective is to be achieved. Many Member States have already made progress in this regard, but much hard work lies ahead if we are to succeed in developing the European higher education area. Universities must improve their quality levels by introducing a system of internal mechanisms and through their relations with external quality assurance systems. Implementing these systems represents a major step forward towards the mutual recognition of university qualifications in Europe, something that we very much wish to see.
. – Claims about safeguarding standards and improving education through evaluation are an insult which is being hurled directly against any previous standards of higher education. It is a basic tool for the privatisation and commercialisation of education and research and aims to create two-speed institutions, with centres of 'excellent' and second-class institutions.
The register of public and private evaluation organisations and companies is nothing but a concentrating mechanism of the ΕU, which will determine and control the adaptation of higher education to the interests of the monopolies. The outcome will be the further subjugation of education and research to the needs of the market and their conversion to 'products' provided by university 'businesses', in a bid to increase their customer base, especially from an international student elite.
Evaluation means downgrading rather than improving the quality of universities and makes provision for them not to fulfil their social mission, but to increase the profitability of capital through opportunistic study and research subjects tailored to the market.
The balanced development of scientific sectors and the response of universities to their social role are a matter for the university community, in cooperation with the grass-roots movement, not the subject of revision and control mechanisms with private-sector economic criteria. That is why we are voting against the report.
.  The quality of higher education in Europe is a key element in our growth and development strategies on the world stage.
The mutual recognition of university qualifications in Europe, which we all wish to see, needs the right conditions to be in place if quality is to be guaranteed and if our universities are to improve on a consistent basis.
Against this backdrop, this is a most interesting proposal, which adopts practical measures to achieve a European higher education system that is more effective, more transparent and more attractive to students and scientists.
Accordingly, I voted in favour of the Novak report.
. – Today textiles, tomorrow footwear, cars, machine parts, steel; and subsequently electronic goods and high added value products, if indeed that process is not already underway. How many more European industrial sectors are you going to sacrifice with your blinkered attitude? How many millions more people will be laid off on account of your fanatical devotion to globalisation?
China does not honour its commitments to the World Trade Organisation. You are aware of this – it is written in your report. State grants to companies and exporters, closed markets, voluntary monetary dumping, counterfeiting, pirating; the Chinese are guilty of a host of unfair practices.
The most significant one, however, is the lack of freedom, not least union freedom, which denies Chinese workers the chance to request pay rises or improved working conditions.
Our interests and those of the countries and the people of Europe, of our jobs and of our economies must take precedence over suicidal adherence to the dogma of free trade carried to extremes. Every country in the world, including the United States, has grasped this, but not the Europe of Brussels.
Even though it has the merit of raising a number of issues, this report fails to address the issues of protection or retaliatory measures and to bring globalisation into question, and it consequently falls short of what is required.
.  One could write a great deal on the question of relations, in particular trade relations, between the different countries comprising the EU and China, a country with a population of some 1.3 billion.
The report does boast some balanced points, such as establishing ‘trade links with China in a spirit of cooperation and complementarity, while ensuring that the two parties can maintain and develop harmoniously their industrial, agricultural and service sectors in order to guarantee the best possible living standards for all their inhabitants’. Ultimately, however, it descends into a justification for capitalism and the liberalisation of trade relations within the framework of the World Trade Organisation.
Hence the demands of ‘opening up the markets’, in particular the liberalisation of the ‘financial markets’, the reform of the ‘economic system’ – in other words, the installation of capitalism – and the ‘acceptance of the European legal and economic system’. Hence the acceptance of all of the EU’s duplicity – which enjoys the agreement of Portugal’s Socialist Party Government – when it comes to the textiles and clothing sector, pandering to the interests of the large distributors and importers.
This is unacceptable.
China is one of the world’s fastest growing economies. It is also the EU’s largest trading partner after the United States. It is therefore important for the EU to develop both trade and cooperation with this part of the world. Fundamentally, our attitude is that it is not to Europe’s advantage to alienate itself from this growing economy by means of customs duties and quotas.
China’s economic strength is growing in most industries. Today’s ‘textile wars’ will therefore spread to other areas in time. Trying to protect unprofitable industry from international competition is therefore no permanent solution. Sweden has experienced such attempts for 30 years in both the shipbuilding industry and the textiles and ready-made clothing industry.
In order to respond to growing international competition, the EU faces the choice either of implementing centrally controlled protectionism or of stimulating growth from below. Unfortunately, a number of the political groups are choosing the first method. We cannot, therefore, support the report.
Otherwise, I support the proposal to set up a system for labelling products with their country of origin.
. It is naive to think that the EU Member States can build a wall around them to protect us from external economic threats. In the long run, free trade offers the most prospects for prosperity and world stability. Any attempt to protect our own economy would not bring any long-term solutions.
The report gives little consideration to the developments that China has undergone and overlooks the fact that any further development will inevitably give more attention to the position of minorities and the environment. Pressure from Europe and finger-wagging will only have the opposite effect.
The problems involving the textile imports are typical of the EU’s schizophrenic way of doing things. We first encourage free trade, only to introduce quotas later on that are unworkable for entrepreneurs. Moreover, it is unseemly to maintain the arms embargo and treat China in the same way as we do such rogue countries as North Korea and Iran. If Europe is serious about building sustainable trade relations with China, we will need to sit around the negotiating table as equal partners and set aside our self-importance.
. I welcome this timely report into the deepening trade relationship between the EU and China in the 21st Century. It is not often that Parliamentarians have the chance to consider the underlying trends in the development of international politics but this report does so.
I fully endorse the focus given by the Rapporteur to the challenges posed to EU industry by the rapid growth of the Chinese economy in both unskilled labour-intensive industry as well as high-tech domains. The paragraphs which draw attention to the growing problem of declining labour standards and unfair trading practices are particularly important in the run-up to the Hong Kong Ministerial Meeting of the WTO in December.
By highlighting these challenges MEPs have voted for a constructive dialogue with the Chinese in which broader questions of the social and environmental impact of rapid economic growth are taken into account.
. The issue of trade relations between China and the EU is one that must, as a matter of priority, be addressed head on. The idea that the flow of goods from China is somehow going to dwindle is an illusion. It is similarly fanciful to think that we can compete with this enormous producer on the basis of a similar economic model, characterised by low wages and unqualified labour. We must take action – without abandoning our industries, without stopping production, without leaving our citizens high and dry – mindful of forthcoming developments in this trade relationship and of the consequences of those developments for Europe’s economy. What is more, as this trade relationship develops, we must try to achieve one vital objective, namely the democratisation of China, a country in which respect for human rights is anything but praiseworthy and in which external policy is based entirely on a mindset of expanding its influence, while overlooking the objectives of expanding democracy and respect for human rights, which are our objectives and those of our allies.
Let us therefore turn trade links into a platform for development. This ought to be our challenge.
.  I should like to make two recommendations to the Commission.
The first relates to internal matters.
Globalisation is a new reality, the effects of which cannot be offset by protectionist measures. It has its positive aspects but there is also a side to it that should not be overlooked.
We must act quickly and decisively to help the regions worst affected in social terms. I should like to recommend that the Commission draw up specific programmes to aid those regions.
The second recommendation relates to matters outside the EU.
Since it joined the World Trade Organisation, China has never played by the rules. The Chinese authorities continue to pursue policies of state aid for exports; they have artificially devalued their currency; they have breached environmental standards; they have failed to respect workers’ rights; they do not observe health and safety standards in the workplace; they use child labour and forced labour.
In the textiles sector, they have on a number of occasions brazenly gone back on their commitments, and this with the EU’s tacit acceptance.
I should therefore recommend that the Commission exert constant pressure on the Chinese authorities to introduce minimum social and environmental standards into trade agreements, together with a system for monitoring implementation.
Globalisation produces winners and losers. Defeat is a bitter pill to swallow, but losing because your opponent has broken the most basic rules of the game is disgraceful and unacceptable.
Mr President, I abstained on the resolution on Iran, and many of my British Conservative colleagues voted against, as Amendment l – making a referral to the United Nations Security Council a requirement – was rejected. This is very regrettable.
I also did not like the fact that paragraph 7 was included in the report. That paragraph restricts the eventual options available to the West to prevent the development by Iran of a nuclear weapon. I fully support the condemnation of Iran in the resolution for its brutal human rights track record, including the execution of minors for sexual chastity offences.
We certainly cannot support the position adopted by Iran, which promises ‘tougher measures’ in the event of the nuclear question being referred to the United Nations Security Council, and even a step backwards with regard to the commitments it has entered into on this delicate matter.
Concerns about the use of nuclear weapons by a country that is a leading proponent of Islamic fundamentalism are certainly well-founded.
However, that must not keep us from recognising the right of every people – including, therefore, the Iranian people – to develop as fully as possible their own economic and technological potential, and to defend their own territory. From this point of view, Europe cannot ignore the geopolitical facts of the situation, namely that, to the east of Iran, countries such as China, North Korea, Russia, India and, not least, Pakistan not only possess atomic weaponry, but also have the capability to use it at long distances.
. I support this resolution especially the references to the Human Rights situation in Iran which has further deteriorated since the presidential elections of June 2005.
Amnesty International and Human Rights Watch have increasingly reported human rights violations in Iran during the last few months, and there are increasing reports regarding executions and death sentences, especially against juvenile offenders and members of minorities, which violate internationally recognised criteria and standards.
I am deeply concerned at Iran's lack of cooperation with regard to the EU-Iran Human Rights Dialogue and that there are no signs of the enforcement of Iran's commitment within this dialogue to strengthen respect for human rights and the rule of law.
I therefore support the call on Iran to recommence the EU-Iran Human Rights Dialogue with the European Union and calls upon the Council and Commission to monitor developments in Iran and raise concrete cases of human rights abuses within the framework of the dialogue. The Commission must also make effective use of the European Initiative for Democracy and Human Rights to intensify contacts and cooperation with Iranian civil society and independent media and to support democracy and respect for human rights in Iran.
. The European Parliamentary Labour Party strongly supports the resolution on Iran, particularly the recognition given to the efforts of the EU3 to reach a diplomatic solution, the affirmation that the only way to resolve the problem is through diplomatic pressure, with Iran returning to talks based on the Paris agreement, and the importance of the resumption of the Human Rights dialogue with Iran. However, it is unhelpful (in amendment 12) to use this resolution to criticise the review of the US security strategy at this stage, whilst the precise plans and intentions for the review remain unclear and as yet unpublished.
. The report in question highlights the fact that a working dialogue between the EU and Iran is of the utmost importance to both parties concerned. It is for this reason that I welcome the resolution whilst emphasising the fact that the EU should seek to be in good relations with Iran as it is a potentially important partner for the EU. I share the view that Iran should reingage in a human rights dialogue with the EU whilst agreeing with the need to resist nuclear proliferation. Furthermore, I urge the EU to treat Iran with the respect that such a significant and important country deserves.
. – The debate on Iran in the European Parliament, on the pretext of the nuclear problem and violation of human rights, relates to more general imperialist plans and the vying for control of the wealth-producing resources of Iran and the area as a whole.
The positions of the ΕU and in the motion for a resolution have multiple objectives. They incriminate Iran and acquit the Bush administration, which called Iran a country of the 'axis of evil' and is threatening war. They cite nuclear risks but keep quiet about the existence of nuclear weapons in and the threat to use them by the USA and other imperialist powers. They present themselves as the protectors of human rights because they want to promote regimes which they will control. They pretend that they are intervening for a peaceful solution to the problem, in order to safeguard the interests of the European monopolies in Iran.
The ΕU goes along with the US propaganda in order to accustom public opinion to the possibility of invasion and claim a share of the spoils.
The nuclear problem in Iran cannot be addressed selectively; it must be addressed under a more general nuclear disarmament policy. The imperialist powers refuse and are promoting the production of nuclear weapons for use in regular wars.
With problems of democratisation and human rights, every nation is responsible and competent to change the situation.
We are voting against the motion for a resolution in an expression of solidarity with the people of Iran. The peoples in the area as a whole need to be mobilised against American and Euro-unifying imperialism.
. No more escalation in the nuclear dispute with Iran!
I oppose nuclear power as a matter of principle, but the agreement between Iran and the EU, as put before us, was a sham and could only been seen as escalating the dispute. The agreement expected Iran to renounce, once and for all, everything other than the operation of nuclear reactors for the generation of electricity, which would make impossible the conversion or enrichment of uranium, the production of fuel rods, and the planned heavy water reactor at Arak. Iran was to be required, as a matter of treaty obligation, to abandon the right to withdraw from the Nuclear Non-Proliferation Treaty. Never before has any state on this earth signed up to such a commitment to the unilateral renunciation of its own sovereignty. In return for this, the EU was willing to guarantee, among other things, that no EU Member State would attack Iran using nuclear weapons, but no mention was made of the USA. This appears to be a joint effort on the part of the USA and the EU3.
One reason why the EU is a thoroughly poor choice as a broker is that it itself promotes the use of nuclear power, with France and the United Kingdom refusing to abandon their nuclear weapons and no attempt being made to abandon the enrichment of uranium in Germany.
The peaceful resolution of the conflict surrounding the Iranian nuclear programme is the only possible option. The pressure being exerted upon Iran is a cause of profound concern to me. It reminds me of the preparation of the war against Iraq.
.  The internal situation in Iran has for a number of years given considerable cause for concern. Iran and its policy of breaching human rights, of failing to uphold the values of freedom and democracy and, most crucially, of failing to respect human life – at world level, at regional level and in Iran itself – has been an alarmingly destabilising influence. Against this backdrop, Iran’s nuclear activities are further cause for concern.
The EU has in recent years adopted the approach of an actively and openly cooperative diplomatic policy towards the Iranian authorities in the hope of achieving results. It could scarcely be said that this has been a success.
The resolution adopted today is a further effort in this vein, but the time has come for questions to be asked as to whether this is the only way forward, and whether it is necessary to broaden the international alliance in order to force Iran, using the weapon of diplomacy, to honour its international obligations and to respect minimum standards at national level. We shall be keeping a close eye on matters.
.  In its relations with the countries of the international community, and in particular with African countries, Europe must, once and for all, accept that, without democratisation, and all that that entails, all attempts at cooperation and aid will at best be unproductive and at worst counterproductive. In the case of Ethiopia, where the legitimate expectations of a population that has endured ten years of suffering were recently dashed, it is our duty to do all we can to make the road to democracy a viable one. Africa must not be a territory in which illegitimate governments are accepted as though this were an inevitability. In this context, the message that this resolution sends out to Ethiopia should be clearly understood.
Lastly, let us take action, first and foremost, in the name of our principles and our populations. Let us also be clear, however, that we do so in the name of our own interests as well. Africa must not be a continent from which the have-nots understandably want to escape.
We believe that the EU has an important task in strengthening democracy and human rights in its immediate surroundings. In the global work to promote peace, disarmament and human rights, we wish however to prioritise the UN, which is better suited than the EU to carrying out such tasks. We are therefore abstaining from voting on the resolutions on Iran and Ethiopia, even though we can in principle support quite a few of the demands made in them.
.  I voted in favour of the Bono report on education as the cornerstone of the Lisbon process, for the following reasons.
Firstly, in order to achieve the objectives laid down in the Lisbon Strategy, aimed at establishing a knowledge-based society, the Member States must make a clear commitment to lifelong education and training and in so doing help to create jobs in Europe.
Secondly, this report highlights the need to place greater emphasis on education in European policy, by promoting reduced bureaucracy and mobility, by means of the mutual recognition of qualifications and through universal and non-discriminatory access to Europe’s universities.
.  This report confirms a number of the objections that we have made, namely:
- the failure of the European project in its attempts at achieving the highest standards of education and the failure of the education system in various countries;
- the productivity crisis in the current economic and social fabric, which is reflected in employment and in inappropriate performance-related pressure in the education system.
It does put forward some welcome measures, such as to ‘ensure a 15% increase in the number of science graduates between now and 2010’, which Portugal would do well to take on board.
It also calls on the Member States to ‘increase the number of teachers and to put in place initial and continuous teacher training of quality’, which is a welcome measure.
Furthermore, it highlights the financial bottleneck in most countries, which is a significant problem, especially given the situation in Portugal.
It also stresses the need for the EU to ‘guarantee sufficient methods of funding for the new integrated action programme in the field of lifelong education and training’ and emphasises the need to ensure that the European Social Fund can continue to be available after 2006 in all Member States.
Nevertheless, it promotes the neoliberal route, as laid down in the Lisbon agenda, with all of the detrimental consequences that that entails, not least for vocational education and training.
Hence our abstention.
We are voting against this resolution from the European Parliament. We completely agree with the decision of 7 November 2000 by the EU committee of the Swedish Parliament, commenting on the issue of increased EU coordination within the education field. The committee adopted a wording to the effect that care must be taken to ensure that the Member States’ exclusive responsibility for the organisation of education and for the content of education systems is fully respected. The following day, the EU’s education ministers met and adopted, among other things, the appendix from the EU committee of the Swedish Parliament, presented by Sweden’s then education minister. We see no reason to review the position it expresses.
. The increasingly globalised world of today faces new challenges to which European society must respond. The only solution is to support education and lifelong learning. This agenda must be considered a high priority for the European Union; without this support, it will not be possible to attain the Lisbon Strategy objective of becoming a competitive knowledge-based economy.
I supported Mr Bono’s report stressing the importance of education not only at a young age, but also throughout life. I appreciate the views of the rapporteur on the role of universities in this process. By fostering cooperation and teacher and student exchanges, we contribute to synergies in the area of research as well as to the strengthening of a European identity.
At the same time, we must realise that the creation of a knowledge-based economy and society will not be possible without adequate financial support. I see an opportunity for the EU to prove its resolve in this area at the European level. In the new financial climate, it will be necessary to negotiate the highest possible budget for education and for supporting the mobility of students, trainees, teachers and researchers. Only through mutual cooperation can we succeed in keeping pace with increasing international competition.
.  What will make us more competitive, more effective and more productive is our ability to research, innovate and create. What will make Europe return to economic growth and development, and this is broadly acknowledged, is a commitment to placing greater value on human resources. To this end, investment in training is the most productive way forward, even if the fruits of this investment will only be seen in the medium to long term.
Time is running out for anyone actually to believe that the Lisbon agenda will be fulfilled within the time limit laid down. Not only are we running against the clock, we are also running against logic, and if we insist on doing so, the consequences could be disastrous. Short-, medium- and long-term measures are required if we are to rectify this situation. As I said, investment in training is a medium/long-term measure, and this has the potential to be hugely effective. We must therefore invest in ensuring that we have qualified human resources, given that this is our development model.
Mr President, the main thing to be said in response to the Portas Report is that it is only those who speak the language of their new host country who stand a chance of getting an education, protecting their own interests and being integrated into its society. It is for precisely this reason that those children belonging to the second or third generation of immigrants who do not have a command of the host country’s language continue to be denied opportunities, with the consequence that we increasingly face the creation of so-called parallel societies, in which they resort to violence and crime.
We must not, however, tolerate the creation of such parallel societies, and so integration is dependent upon the learning of the national language of the state in question, and on that we must insist.
Mr President, I have seen quite a bit in my time, but the Portas report must be one of the most Utopian and dangerous ever to have been put before this House, and that is saying something. In this report, the so-called multi-culturalism of the European countries is reinforced even further by encouraging second, third, or even fourth-generation immigrant children to develop their own language and culture on our territory and thus to make even less of an effort to integrate in our society or assimilate themselves to it. That is complete madness and flies in the face of the democratic will of the large majority of our citizens. It can only lead to even more problems, to the formation of even more ghettos, to apartheid and, ultimately and lamentably, to violence. Echoing the new German Chancellor, Mrs Merkel, let me tell this House that a multi-cultural society is unworkable and that immigrants residing in Europe legally must be encouraged to adapt as much as they can.
Mr President, first of all, Europe should not meddle in the Member States’ internal educational matters. If there is one area in which the subsidiarity principle should apply in full, it is education policy.
Secondly, this proposal accomplishes the precise opposite of what is officially intended. It is important that immigrants should learn the host country’s language. If they are unfamiliar with the language of their country of origin, or are no longer at home with it, that should not be an obstacle in the host country. This proposal will only promote the formation of ghettos. It is also absurd that our children should learn Arabic, for example. It is the world on its head.
Equally far-fetched is the paragraph in the explanatory statement that states that immigrant parents should be encouraged to choose the language of origin in preference to European languages that they could use in their careers. This is an example of multi-cultural ideology prevailing over reality. One really has to be a Communist to dream up something as Utopian as this.
. Integration policy is more than a policy of tolerance. Integration is something proactive and inclusive; it facilitates communication, places value on difference and is based on equality in dignity. Tolerance is merely a matter of acknowledging others and accepting them for what they are.
Kant rejected this notion of tolerance, which in fact does not allow for the perspective of putting ourselves in other people’s shoes, which is the perspective of justice.
Perceived as ‘appealing and virtuous’, Europe is a haven of values, a crossroads of an identity based on cosmopolitan law and national identities based on strong traditions that recognise that law. Pluralism is its defining characteristic, not a potential factor in its downfall. This is why Europe offers the ideal political framework for cultural diversity.
There should be a human response to the causes of immigration.
Let us take the issue of language, for example. The teaching of language is the most basic prerequisite of human communication, of citizenship and of the awareness and exercise of rights. Without such communication, Europe’s plan for civilisation will have failed. In other words, it will be little more than a system of open doors through which people never pass.
. – As far as Mr Portas is concerned, immigration is an end in itself, regardless of whether or not there is any economic or social justification for it. There is a quasi-religious belief in the infinite benefits of immigration. This is the only possible explanation for his recommendation not only that we provide immigrant communities – and those born into such communities, up to the third generation at least – with teaching in their languages and cultures of origin, but also that this teaching be extended to indigenous communities, as part of a great multicultural melting pot, the aim being to create, and I quote, ‘a common cosmopolitan heritage’.
What Mr Portas is proposing is tantamount to engineering the integration of immigrants by bringing about the disintegration of the host society and removing the culture of both the European and the immigrant communities.
By refusing to impose their values, their rules, their languages and their culture on their own lands, European countries have for decades been contributing to the communitarisation of society, thereby sowing the seeds of the kind of inter-ethnic and inter-cultural confrontation that has been seen in a number of countries.
At a time when the Spanish enclaves of Ceuta and Mellila are being bombarded by thousands of would-be migrants and when migratory pressure is intensifying, even though our countries are already bursting at the seams, this report is not just absurd; it is an attack on our identity.
We have chosen to abstain from voting in the final vote on this report. This issue is an extremely important one – so important that political responsibility for it must remain at one or other level within the Member States.
It is the Member States that have exclusive responsibility for the organisation of education and for the content of education systems. This particularly applies to the integration of immigrants and to the organisation both of mother-tongue teaching and of teaching in the languages of the immigrants’ new countries.
.  When it comes to immigration, the key word is integration; the shared desire to integrate and the shared ability to integrate.
What the rapporteur is telling us is of great importance, but some priorities must be set out. I understand and share the rapporteur’s concerns, but I feel compelled to focus my attention on this idea of the ability to integrate, which entails strict controls on who enters a country and who stays. The reasons for this are twofold: firstly, and most importantly, because the rewards for breaking the law act as an incentive for illegal immigration and for the networks profiting from it; and secondly, because illegal immigration itself overstretches our ability to integrate.
Nevertheless, on the issue of education, the active integration of immigrants and their children is of immediate concern. The arrival of new, different cultures is a positive phenomenon, but this must not stop us from wanting those who arrive to integrate, and integration means accepting the host culture. It is clear that schools are excellent places in which to do this. It is also clear that the more symbiotic this relationship, the better. Let us not lose sight, however, of the starting point of the relationship.
.  I voted in favour of the Pack report on new challenges for the circus as part of European culture. I did so for the following reasons:
Firstly, the report highlights the cultural nature of circus activities. It plays an important role in art and culture in many countries, including Portugal. In this context, the Commission should draw up measures aimed at protecting the circus, in order to help ensure that it is recognised as part of European culture.
This report contains quite a few proposals that we absolutely cannot support. The issue is that of why the European Parliament should call on the Member States and the Commission to recognise the circus as a part of European culture. The report also contains proposals to the effect that service points should be set up and information campaigns carried out, all designed to make life easier for circus companies.
The report raises the issue of education for circus children. Freedom of movement and access to education are significant issues. All these matters must, however, be resolved in larger contexts than a report like this, taking in a wider range of sectors.
. I welcome the report concerning the new challenges for the circus as part of European culture. It is imperative that an adequate and non discriminatory education is provided to all children of travelling communities regardless of the Member State in which they temporarily reside. It is of equal importance that the welfare and mobility rights of circus workers are protected through the use of short-term residence permits. However, it is a source of deep concern that the report includes the presentation of animals as I strongly oppose the use of animals in the circus. It is now both the Commission and the Member States' responsibility to reflect on the point in question.
. – Mrs Pack’s excellent report finally addresses a cultural issue that is all too often seen as a minor art form, whereas in fact it is art in its purest form, as it mixes dream, travel, childhood, body patterns, music, tragedy and poetry in a blend of courage and sensitivity.
The time has come for the political world, which likes to see itself as an arena of untamed beasts, to address the issue of the tamers’ circus; not least because - from the great names like Bouglione to the more humble ones, like those in ‘La Strada’ - circuses forge ties between generations and communities.
The circus is a cultural river flowing across countries and crossing the borders of time, space and age.
Consequently, Mrs Pack has turned her report into a political festival, a short-lived festival perhaps, but one that will live long in Parliament’s memory.
.  The circus, with all the fantasy that it conjures up, is worthy of enormous respect and, if I may say so, affection. Some of the points raised by the rapporteur, not least those relating to labour, are highly pertinent. That being said, I cannot help but question whether this is the kind of debate expected of the European Parliament.
Mr President, I thank my fellow Members who have stayed to listen to my explanation of vote on the report on the urban dimension.
I address the 20 million pensioners – former workers, hence pensioners – living in Italy, as well as the 150 million pensioners who have worked in Europe and who live in all 25 Member States of the European Union. I wish to reassure them of my intention to insist – through this explanation of vote – that the European Parliament call on the Member States to make travel on urban public transport completely free for pensioners, who deserve society’s recognition for the work they have done.
In addition to giving up their seats, young people will be delighted to know that pensioners are being shown respect through the right to travel on public transport for free through our beautiful cities.
The June List chooses to vote against this report because it is another example of how, through own-initiative reports, the European Parliament wishes to provide the EU with new areas of competence. According to the Treaty wording, the EU is not authorised to conduct a specific policy for towns, despite which Mr Beaupuy believes that the European Parliament must stand up for an urban policy at EU level. The report is a typical example of the way in which, through new ‘models’, ‘tools’, ‘dialogues’, ‘working parties’, various aid programmes and, as time goes on, new institutions, the EU gives rise to bureaucracy and supranationalism.
.  The urban dimension should figure in regional development policy.
The existence of small and medium-sized towns in interior, outlying and rural areas boosts development in these areas and helps to offset disparities between areas and combat the effects of agglomeration that the large urban centres have on the interior of a country.
Whereas towns and cities are capable of stimulating development, they also bring a range of complex problems, such as congestion, accommodation requirements, pollution and social exclusion, owing to the economic, social and regional planning policies currently pursued.
In this context, a policy of urban renewal and regeneration is vital. In this field, properly resourced cohesion policy can contribute with a Community initiative, as in the case of URBAN concept, with adequate financial resources. We might look into additional Community aid, for example, to support the building of affordable housing.
Unfortunately, this is not happening. Making the urban dimension an across-the-board policy in a context of budget savings might pit objectives in competition with one another and this may jeopardise support for the least favoured regions.
In spite of this, and our objections to the ‘role of towns and cities’ and the so-called ‘urban dimension’ being beholden to the neoliberal Lisbon agenda, we lend our overall backing to the report.
.  The issue of towns and cities does not fall under the Union’s powers. Like so many other issues, however, such as tourism, it has been affected, directly or indirectly, by a succession of measures arising from Community policy. On a practical level, the urban issue is treated on the basis of the precautionary principle within regional policy, within the framework of the Structural and Cohesion Funds.
I feel that the Union’s measures should play a complementary role, so that the measures taken by the Member States can be developed in full for the benefit of the citizens. Investment must, therefore, be made in programmes that have contributed towards a balanced relationship between the various levels of decision-making.
Given that the differences between rural and urban areas are particularly marked in the ten new Member States, it is crucial that the urban networks of the 10 new Member States be integrated into the urban system throughout Community territory. One way to achieve this is to improve transport networks connecting the cities with their regions, and inter-city transport networks. This will contribute towards progress and development in the EU.
I therefore voted in favour of the Beaupuy report.
We voted in favour of Amendments 1, 3 and 5. We are well disposed towards a guaranteed reasonable standard of living. We are, however, opposed to introducing state-regulated minimum wages. We interpret the concept of ‘guaranteed income’, which appears in the above-mentioned amendments, as signifying not a certain guaranteed minimum wage but, rather, a guaranteed reasonable standard of living.
.  We voted in favour of the report because it included some of our proposals, which improved upon the original text in the vote in plenary.
Of our proposals that were adopted, I should like to highlight the following:
- calls for the promotion of access to high quality jobs, with, first and foremost, a decent wage, as a means of preventing and combating poverty;
- points out, at the same time, that part-time work and low-quality jobs, which mainly affect women, are a factor in the increased rates of women among poor workers, which is a factor in social exclusion.
Some of its worst aspects, however, were removed. Consequently, although it is only partially satisfactory, failing, as it does, to address the causes of poverty in sufficient depth and to propose measures needed to put an end to it, the final resolution succeeds in raising awareness of the serious social problems that particularly affect women.
The resolution on women and poverty in the EU contains quite a few demands to which it is important to attend, including equal access to health care and medical treatment for women and men and the combating of violence against women. It should be emphasised that these are the Member States’ areas of responsibility.
We do not support the proposal for a ‘minimum guaranteed income’. According to the Swedish labour market model, wages are established through negotiations between unions and employers and not through legislation. Moreover, establishing a minimum wage could lead to wage reductions within many low-paid groups, something that is mainly in danger of affecting women.
In the light of the above, we choose to abstain from voting in the final vote on the resolution.
. 51% of the EU’s population is at risk of poverty, for they are female.
One reason for this is certainly our inability, despite our many good intentions, to make much of an improvement to equal opportunities for women in the workplace. The members of the ‘weaker sex’ continue to earn, on average, between 20% and 30% less for the same work, and their chances of making a career are minimal.
Another reason is, without a doubt, that they spend more time on bringing up children, running households and social work, so that they do not have the time to go into full-time employment – even on the assumption that the opportunity to do so is available to them. In practice, then, women often work only part-time, and consequently have only small old-age pensions to look forward to.
The result of McJobs or 1-Euro-jobs or call them what you will remains the same: even two or three such jobs are not enough to feed a family. More generous family allowances alone will not solve this problem; on the contrary, what is needed is a comprehensive programme with good opportunities for training and earning, equal pay, more flexible childcare options and better provision for old age – a phase of life in which single women, whether with or without children, are particularly at risk of poverty.
We must, overall, give more attention to pro-birth family policy and be more generous in funding it, in order to offer women better opportunities for earning a living and providing for themselves, so that they do not end up collectively opting not to have children, with the consequence that our European population slowly dies out.
.  The issue of combating poverty and social exclusion in the EU has been discussed at great length in the EU, both in terms of the Millennium Goals, and, especially, in terms of the objectives inherent in Europe’s ideals.
This report is the new Europe’s first dealing specifically with poverty among women.
Why women? There is alarming data showing that women are at great risk of falling into extreme poverty and various kinds of exclusion. This is why Parliament deemed it important to look into the phenomenon and to propose the development of indicators and a methodology that may make a major contribution towards effectively combating the problem, by means of partnerships with the poorest women and especially through measures aimed at ensuring that our societies help to reconcile family life and working life in situations of extreme poverty.
We can help to combat poverty, a phenomenon that must be seen today as a violation of human rights and as a situation that must be tackled as a matter of urgency.
I therefore voted in favour of the Záborská report.
The Minutes of this part-session will be put before the House at the beginning of the next. In the absence of any objections to them, I will forward the adopted text to the intended recipients.
I declare the session of the European Parliament to be suspended.